Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  	Claims 1, 3-8, 14-16, 18, 19, 22-23, 27-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 2020/0145921 A1) in view of He et al. (U.S. Pub No.2019/02544110 Al) in further view of Hwang et al. (U.S. Pub No. 2019/0239189 A1)

1. Zhang teaches a method of wireless communication at a base station, comprising: configuring a user equipment (UE) with wake-up signal (WUS) resources to monitor fora WUS during a WUS occasion associated with a discontinuous reception (DRX) operation [abstract, In accordance with one embodiment, a wireless communications device may receive, from a gNB, information indicating parameters associated with a wake-up signal time window and may power down its first receiver and second receiver based on a discontinuous reception (DRX) cycle. The wireless communications device may wake up the second receiver to receive, from the gNB, a wake-up signal during a
configured WUS time window and determine whether a wake- up]; a measurement resource] a measurement resource [par 0081, WTRU, or any other device described herein that is capable of wireless communications. In the example of FIG. 8, the N-th non-wake-up WUS may carry additional information of next SS or RS resources or measurement slots in which the UE may measure and for which the UE may obtain DL timing and frequency. For example, such a WUS may contain a timing offset to next SS or RS resources or measurement slots].
 	Zhang fail to show determining a conflict in time with the WUS occasion and a radio resource management (RRM) resource for the UE having a higher priority than the WUS resources, wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the RRM resource for the UE.
 	In an analogous art He show determining a conflict in time with the WUS occasion and a radio resource management (RRM) resource for the UE having a higher priority than the WUS resources [par 0127, 0138, 0364, The UE is reachable via RAN-initiated paging and 5GC-initiated paging. RAN and 5GC paging occasions overlap and same paging mechanism is used. The UE monitors one paging occasion per DRX cycle for reception of a paging message. Before each DRX cycle, a UE attempts to detect a WUS. If there is no paging indication in the paging occasion, a serving base station may not transmit a WUS and then the UE does not detect a WUS and can stay in a power efficient mode without monitoring PDCCH for detecting a DCI format for paging. In another example, a UE can apply the following rules for NR inter-frequency and inter- RAT frequency measurement that are indicated in system information and for which the UE has priority provided as defined in LTE. For a NR inter-frequency or inter-RAT frequency measurement with a reselection priority higher than the reselection priority of the current NR frequency, the UE can perform measurements of higher priority NR inter-frequency or inter-RAT frequency], wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the measurement resource for the UE [par 0422, If the UE is configured a CSI-RS resource and an associated CSI-RS transmission is outside the C-DRX active time but overlaps with a configured WUS/DTX period, CSI-RS measurement may be performed if a normal RRM measurement mode is configured to the UE. Otherwise, if a reduced RRM measurement mode is configured to the UE, the UE may not perform a CSI-RS measurement when the UE detects a DTX for the WUS and/or the CSI- RS resource is located outside the BWP of the configured WUS/DTX], 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and He because this provides mechanisms for enabling reduced power consumption at a user equipment in wireless communication systems.
 	Zhang and He fail to show skipping transmission of the WUS at the WUS occasion based at least in part on determining the conflict in time between the WUS occasion and the resource
 	In an analogous art Hwang show skipping transmission of the WUS at the WUS occasion based at least in part on determining the conflict in time between the WUS occasion and the resource [par 0141, When the WUSO is set only in a valid subframe, if the WUSO collides with or partially or entirely overlaps the position of an invalid subframe, the WUSO may be set to be postponed after the invalid subframe. When the wireless device detects a WUS assigned thereto during the WUSO, if a PO and the WUSO collide with each other or partially or entirely overlap each other on time resources within a paging window indicated by the WUS, the wireless device may drop the WUSO and may perform monitoring during the time interval of the PO. That is, when the reception of the WUS is dropped, the reception of a paging message may be monitored during the PO corresponding to the WUSO regardless of whether the WUS is transmitted in the WUSO. When the PO and the WUSO collide with each other or partially or entirely overlap each other on time resources in an interval other than the paging window indicated by the WUS, the wireless device may be set to monitor the WUSO].
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Zhang, He, and Hwang because this would extend or enhance cell coverage, a downlink channel or an uplink channel can be repeatedly transmitted on a plurality of subframes.

3. Zhang, He, and Hwang creates the method of claim 1, further comprising: starting a DRX on-duration associated with the WUS without transmitting the WUS based at least in part on determining the conflict in time [Zhang, par 0010, The wireless communications device may wake up the second receiver of the wireless communications device to receive, from the gNB, a wake-up signal during a configured WUS time window. The wireless communications device may determine whether the received wake-up signal indicates a wake-up ora non-wake-up condition. If the received wake-up signal indicates a wake-up condition, then the wireless communications device may wake up the first receiver of the wireless communications device before an on duration of the DRX cycle to synchronize timing with the gNB, detect a new radio physical downlink control channel (NR-PDCCH) during the on duration of the DRX cycle]

4. Zhang, He, and Hwang provide the method of claim 3, Zhang, He, and Wu fail to show wherein the base station starts the DRX on-duration using default wake-up information.
 	In an analogous art He show wherein the base station starts the DRX on-duration using default wake-up information [par 0179, The purpose of WUS transmitted in a default BWP is to reduce the UE reception bandwidth and therefore reduce UE power consumption. A UE can be configured to return to a default BWP when the UE goes into DRX. In some cases where the UE is operating in an active BWP other than the default BWP at the time of WUS transmission, the WUS can also be configured by the higher layers, or have a default behavior, to operate in an active BWP other than the default BWP),
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Wu, and He because provide signaling and mechanisms for a user equipment to reduce power consumption.

5. Zhang, Wu, and He disclose the method of claim 4, Zhang and Wu fail to show wherein the default wake-up information is configured for the UE or pre-determined based at least in part on a capability of the UE or assistance information of the UE.
 	In an analogous art He show wherein the default wake-up information is configured for the UE or pre-determined based at least in part on a capability of the UE or assistance information of the UE [par 0179, A WUS for a UE operating in connected mode can be UE-specific or UE-group common. The purpose of WUS transmitted in a default BWP is to reduce the UE reception bandwidth and therefore reduce UE power consumption. A UE can be configured to return to a default BWP when the UE goes into DRX. In some cases where the UE is operating in an active BWP other than the default BWP at the time of WUS transmission, the WUS can also be configured by the higher layers, or have a default behavior]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Hwang, and He because provide signaling and mechanisms for a user equipment to reduce power consumption.

6. Zhang, He, and Hwang creates the method of claim 1, wherein the conflict comprises at least a part of the WUS resources overlapping with an active time for the UE [Zhang par 0067, Yet another issue addressed herein is that for a cell with many active UEs, the WUS for each individual UE may consume large amounts of channel resources and increase overhead. In this case, a UE-specific WUS maybe inefficient].

7. Zhang, He, and Hwang provides the method of claim 1, wherein the WUS carries wake- up information comprising at least one of a wake-up indication, a bandwidth part identifier, a carrier identifier, or a request for a channel state report [Zhang par 0084, /f the WUS carries SS/RS information (timing and etc.), the UE may wake up at the exact timing indicated by the SS/RS information carried in the received WUS to detect and process SS /CSI-RS]

8. Zhang, He, and Hwang create the method of claim 1, wherein another resources for the UE, and wherein the management resources having the higher priority than the WUS resources include at least one of radio link monitoring (RLM) resource, or a beam- management resource [Zhang, par 0084,  the UE may wake up at the exact timing indicated by the SS/RS information carried in the received WUS to detect and process SS/CSI-RS and/or other DL signals of its serving cell to obtain DL timing/frequency synchronization and perform beam pair link management or beam correspondence (step 809)].
 	

9. Zhang He, and Hwang provides the method of claim 1, wherein the conflict comprises a gap in time between a start of the WUS occasion and an end of the active time or monitoring occasion of the other resources that is smaller than a threshold, and wherein the threshold is based at least in part on a capability of the UE or assistance information of the UE [Zhang, par 0068, a first embodiment, which maybe used in combination with any of the embodiments described herein. A basic WUS time window fora UE maybe defined as the time duration during which a UE may monitor (in the case of an active WUS receiver, the UE turns on its low-power WUS receiver) or detect a WUS. Such a basic WUS time window may be configured using RRC signaling during WUS and/or DRX configuration for the UE. The configured wake-up time for the UE to detect a WUS may be T (i) for a DRX cycle i, and the basic WUS time window length maybe Wb. The UE may wake up and detect a WUS during time [T(i), T(i)+Wb]. The length of the basic WUS time window should at least cover the duration of one WUS (TWUS))].

14. Zhang He, and Hwang defines the method of claim 1, further comprising transmitting wake-up information to the UE on a different channel from the WUS resources configured for the UE, wherein the different channel comprises one or more of a downlink control channel and a downlink shared data channel; and configuring the UE to monitor the different channel for the wake-up information [Zhang, par 0011, wake up a receiver of the wireless communication device to detect a new radio physical downlink control channel (NR-PDCCH) during a discontinuous reception (DRX) on duration; (ii) reset the counter of signals indicating non-wake up; and (Hi) reset a size of a next extended WUS time window to a basic window size plus a time drift caused by one DRX cycle. If the wake-up signal indicates a non-wake up condition, the wireless communications device may (i) increment the counter, and (ti) adjust the size of the next extended WUS time].

15. Zhang creates an apparatus for wireless communication at a base station, comprising: a memory; and at least one processor coupled to the memory and configured to: configure a user equipment (UE) with wake-up signal (WUS) resources to monitor for a WUS during a WUS occasion associated with a discontinuous reception (DRX) operation [abstract, par 0206, In accordance with one embodiment, a wireless communications device may receive, from a gNB, information indicating parameters associated with a wake-up signal time window and may power down its first receiver and second receiver based on a discontinuous reception (DRX) cycle. The wireless communications device may wake up the second receiver to receive, from the QNB, a wake-up signal during a configured WUS time window and determine whether a wake- up];
 	Zhang fail to show determine a conflict in time with the WUS occasion and a radio resource management (RRM) resource for the UE having a higher priority than the WUS resources, wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the RRM resource for the UE;
 	In an analogous art He show determine a conflict in time with the WUS occasion and a radio resource management (RRM) resource for the UE having a higher priority than the WUS resources [par 0127, 0138, 0364, The UE is reachable via RAN-initiated paging and 5GC-initiated paging. RAN and 5GC paging occasions overlap and same paging mechanism is used. The UE monitors one paging occasion per DRX cycle for reception of a paging message. Before each DRX cycle, a UE attempts to detect a WUS. If there is no paging indication in the paging occasion, a serving base station may not transmit a WUS and then the UE does not detect a WUS and can stay in a power efficient mode without monitoring PDCCH for detecting a DCI format for paging. In another example, a UE can apply the following rules for NR inter-frequency and inter-RAT frequency measurement that are indicated in system information and for which the UE has priority provided as defined in LTE. For a NR inter-frequency or inter-RAT frequency measurement with a reselection priority higher than the reselection priority of the current NR frequency, the UE can perform measurements of higher priority NR inter-frequency or inter-RAT frequency], wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the RRM resource for the UE[par 0422, if the UE is configured a CSI-RS resource and an associated CSI-RS transmission is outside the C-DRX active time but overlaps with a configured WUS/DTX period, CSI-RS measurement may be performed if a normal RRM measurement mode is configured to the UE. Otherwise, if a reduced RRM measurement mode is configured to the UE, the UE may not perform a CSI-RS measurement when the UE detects a DTX for the WUS and/or the CSI-RS resource is located outside the BWP of the configured WUS/DTX], based at least in part on determining the conflict in time between the WUS occasion and the RRM resource for the UE [par 0384, 0392, configurations of a reduced RRM measurement mode; procedures for a reduced RRM measurements when a WUS/DTX mechanism is introduced; procedures related to rate matching for a reduced RRM measurement mode; procedures related to BWP adaptation for a reduced RRM measurement mode. A reduced RRM measurement mode can also be realized by other procedures. For example, when a WUS/DTX signal is introduced and no data transmission/reception is indicated for the UE in the following DRX cycle, the UE does not perform RRM measurements in the following DRX cycle].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and He because this provides mechanisms for enabling reduced power consumption at a user equipment in wireless communication systems
 	Zhang and He fails to show skip transmission of the WUS at the WUS occasion based at least in part on determining the conflict in time between the WUS occasion and the resource for the UE
 	In an analogous art Wu show skip transmission of the WUS at the WUS occasion based at least in part on determining the conflict in time between the WUS occasion and the RRM resource for the UE[par 0141, When the WUSO is set only in a valid subframe, if the WUSO collides with or partially or entirely overlaps the position of an invalid subframe, the WUSO may be set to be postponed after the invalid subframe. When the wireless device detects a WUS assigned thereto during the WUSO, if a PO and the WUSO collide with each other or partially or entirely overlap each other on time resources within a paging window indicated by the WUS, the wireless device may drop the WUSO and may perform monitoring during the time interval of the PO. That is, when the reception of the WUS is dropped, the reception of a paging message may be monitored during the PO corresponding to the WUSO regardless of whether the WUS is transmitted in the WUSO. When the PO and the WUSO collide with each other or partially or entirely overlap each other on time resources in an interval other than the paging window indicated by the WUS, the wireless device may be set to monitor the WUSO].
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Zhang, He, and Hwang because this would extend or enhance cell coverage, a downlink channel or an uplink channel can be repeatedly transmitted on a plurality of subframes.



16. Zhang provide a method of wireless communication at a user equipment (UE), comprising: receiving a configuration for wake-up signal (WUS) resources to monitor for a WUS during a WUS occasion associated with a discontinuous reception (DRX) operation[abstract, In accordance with one embodiment, a wireless communications device may receive, from a gNB, information indicating parameters associated with a wake-up signal time window and may power down its first receiver and second receiver based on a discontinuous reception (DRX) cycle. The wireless communications device
may wake up the second receiver to receive, from the gNB, a wake-up signal during a configured WUS time window and determine whether a wake- up];
 	Zhang fail to show determining a conflict in time for the WUS occasion and a radio resource management (RRM) resource for the UE having a higher priority than the WUS resources, wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the RRM resource for the UE;
 In an analogous He show determining a conflict in time for the WUS occasion and a radio resource management (RRM) resource for the UE having a higher priority than the WUS resources [par 0127, 0138, 0364, The UE is reachable via RAN-initiated paging and 5GC-initiated paging. RAN and 5GC paging occasions overlap and same paging mechanism is used. The UE monitors one paging occasion per DRX cycle for reception of a paging message. Before each DRX cycle, a UE attempts to detect a WUS. If there is no paging indication in the paging occasion, a serving base station may not transmit a WUS and then the UE does not detect a WUS and can stay in a power efficient mode without monitoring PDCCH for detecting a DCI format for paging. In another example, a UE can apply the following rules for NR inter-frequency and inter-RAT frequency measurement that are indicated in system information and for which the UE has priority provided as defined in LTE. For a NR inter-frequency or inter-RAT frequency measurement with a reselection priority higher than the reselection priority of the current NR frequency, the UE can perform measurements of higher priority NR inter-frequency or inter-RAT frequency]; wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the RRM resource for the UE
[par 0422, if the UE is configured a CSI-RS resource and an associated CSI-RS transmission is outside the C-DRX active time but overlaps with a configured WUS/DTX period, CSI-RS measurement may be performed if a normal RRM measurement mode is configured to the UE. Otherwise, if a reduced RRM measurement mode is configured to the UE, the UE may not perform a CSI-RS measurement when the UE detects a DTX for the WUS and/or the CSI-RS resource is located outside the BWP of the configured WUS/DTX], that overlaps in time with the measurement resource for the UE in response to determining the conflict in time between the WUS occasion and the RRM resource for the UE[par 0384, 0392, configurations of a reduced RRM measurement mode; procedures for a reduced RRM measurements when a WUS/DTX mechanism is introduced; procedures related to rate matching for a reduced RRM measurement mode; procedures related to BWP adaptation for a reduced RRM measurement mode. A reduced RRM measurement mode can also be realized by other procedures. For example, when a WUS/DTX signal is introduced and no data transmission/reception is indicated for the UE in the following DRX cycle, the UE does not perform RRM measurements in the following DRX cycle].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and He because this provides mechanisms for enabling reduced power consumption at a user equipment in wireless communication systems
 	Zhang and He fail to show skipping monitoring for the WUS during the WUS occasion that overlaps in time with the resource for the UE based at least in part on the conflict in time between the WUS occasion and the resource for the UE
 	In an analogous art Wu  show skipping monitoring for the WUS during the WUS occasion that overlaps in time with the resource for the UE based at least in part on the conflict in time between the WUS occasion and the resource for the UE [par 0015, 0146, When the attempt to receive the WUS is dropped, reception of the paging message may be monitored during a PO corresponding to the WUSO regardless of whether the WUS is transmitted in the WUSO. When the WUS collides with another signal or channel or partially or entirely overlap the signal or channel on time resources, puncturing or dropping may be applied depending on the degree of the collision. For example, when there is a minor collision with another CSS, it may be set to apply puncturing. When there is a certain level or higher of a collision, it may be set to drop the WUS and to assume that an NPDCCH can be transmitted without transmitting a WUS. On the other hand, puncturing may be applied to wireless devices that are located in a specific coverage-extended area and repeat reception.  Dropping may be, from the perspective of the base station, for preventing the transmission of a meaningless WUS if the size of a WUS to be punctured is excessively large. Further, dropping may be, from the perspective of the wireless device, for preventing deterioration in performance due to a short WUS. Here, a criterion for determining one of puncturing and dropping may be set to the number of absolute time-domain units (e.g., symbols or subframes) in which the collision of a WUS occurs]. 
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Zhang, He, and Hwang because this would extend or enhance cell coverage, a downlink channel or an uplink channel can be repeatedly transmitted on a plurality of subframes.


18. Zhang, He, and Hwang display the method of claim 18, further comprising: Zhang and He fail to show starting a DRX on-duration associated with the WUS without monitoring for the WUS in response to determining the conflict in time 
 	In an analogous art Hwang show starting a DRX on-duration associated with the WUS without monitoring for the WUS in response to determining the conflict in time [par 0158, In this case, when the wireless device, which has been in the sleeping mode for the eDRX length, starts the active mode, the WUSO may be used for determining whether to monitor an NPDCCH in the interval of the active mode. If no wake-up command is detected or a go-to-sleep command is detected in the WUSO, the wireless device may not monitor an NPDCCH in the interval of the active mode].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Zhang, He, and Hwang because this would extend or enhance cell coverage, a downlink channel or an uplink channel can be repeatedly transmitted on a plurality of subframes.


9. Zhang, He, and Hwang create the method of claim 18, Zhang, He, and Wu fail to show wherein the UE starts the DRX on-duration using default wake-up information.
 	In an analogous art He show wherein the UE starts the DRX on-duration using default wake-up information [par 0179, The purpose of WUS transmitted in a default BWP is to reduce the UE reception bandwidth and therefore reduce UE power
consumption. A UE can be configured to return to a default BWP when the UE goes into DRX. In some cases where the UE is operating in an active BWP other than the default BWP at the time of WUS transmission, the WUS can also be configured by the higher layers, or have a default behavior, to operate in an active BWP other than the default BWP),
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Wu, and Hwang because provide signaling and mechanisms for a user equipment to reduce power consumption

20. Zhang, He, and Hwang disclose the method of claim 16, wherein the conflict in time further comprises at least a part of the WUS resources for the UE overlapping in time with an active time for the UE [Zhang par 0067, Yet another issue addressed herein is that for a cell with many active UEs, the WUS for each individual UE may consume large amounts of channel resources and increase overhead. In this case, a UE-specific WUS maybe inefficient]

21. Zhang He, and Hwang describe the method of claim 16, Zhang and Wu fail to show wherein the conflict comprises the WUS resources overlapping, at least in part, with the measurement resource for the UE, and wherein the measurement resource having the higher priority than the WUS resources include at least one of a radio resource management (RRM) resource, a radio link monitoring (RLM) resource, or a beam- management resource.
 	In an analogous art He show wherein the conflict comprises the WUS resources overlapping, at least in part, with the measurement resource for the UE, and wherein the measurement resource having the higher priority than the WUS resources include at least one of a radio resource management (RRM) resource, a radio link monitoring (RLM) resource, or a beam-management resource [par 0361, 0364, A UE also consumes material power for RRM measurements. In particular, a VE needs to power up before a DRX ON period to track the channel in preparation for the RRM measurement. NR inter-frequency and inter-RAT frequency measurement that are indicated in system information and for which the UE has priority provided as defined in LTE. For a NR inter-frequency or inter-RAT frequency measurement with a reselection priority higher than the reselection priority of the current NR frequency, the UE can perform measurements of higher priority NR inter-frequency or inter-RAT frequency].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Hwang, and He because provide signaling and mechanisms for a user equipment to reduce power consumption

22. Zhang, He, and Hwang conveys the method of claim 16, wherein the conflict further comprises a gap in time between a start of the WUS occasion and an end the measurement resource that is smaller than a threshold, and wherein the threshold is based at least in part on a capability of the UE or assistance information of the UE. [Zhang, par 0068, a first embodiment, which maybe used in combination with any of the embodiments described herein. A basic WUS time window fora UE maybe defined as the time duration during which a UE may monitor (in the case of an active WUS
receiver, the UE turns on its low-power WUS receiver) or detect a WUS. Such a basic WUS time window may be configured using RRC signaling during WUS and/or DRX configuration for the UE. The configured wake-up time for the UE to detect a WUS may be T (i) for a DRX cycle i, and the basic WUS time window length maybe Wb. The UE may wake up and detect a WUS during time [T(i), T(i)+Wb]. The length of the basic WUS time window should at least cover the duration of one WUS (TWUS)].

23. Zhang, He, and Hwang displays the method of claim 16, further comprising: transmitting UE capability information or assistance information to a base station, the UE capability information or the assistance information comprising an indication of a threshold of transition time for transitioning from transmitting or receiving communication during the active time to monitoring for the WUS occasion [Zhang, par 0126, 1000 for transitions from WUS non-reachable to WUS reachable in accordance with one embodiment, which may be used in combination with any of the embodiments described herein. While each step of the procedure 1000 in FIG. 10 is shown and described separately, multiple steps may be executed in a different order than what is shown, in parallel with each other, or concurrently with each other. The procedure 1000 is performed by a UE as an example, but the procedure 1000 may also be performed by a wireless communications device, WIRU, or any other device described herein that is capable of wireless communications].

27. Zhang, He, and Hwang define the method of claim 26, further comprising receiving wake-up information from a base station on a different channel from the WUS resources configured for the UE[Zhang, par 0011, wake up a receiver of the wireless communication device to detect a new radio physical downlink control channel (NR- PDCCH) during a discontinuous reception (DRX) on duration; (ii) reset the counter of signals indicating non-wake up; and (Hi) reset a size of a next extended WUS time window to a basic window size plus a time drift caused by one DRX cycle. If the wake- up signal indicates a non-wake up condition, the wireless communications device may (I) increment the counter, and (ii) adjust the size of the next extended WUS time].

28. Zhang teaches an apparatus for wireless communication at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: receive a configuration for wake-up signal (WUS) resources to monitor for a WUS during a WUS occasion associated with a discontinuous reception (DRX) operation[abstract, /n accordance with one embodiment, a wireless communications device may receive, from a gNB, information indicating parameters associated with a wake-up signal time window and may power down its first receiver and second receiver based on a discontinuous reception (DRX) cycle. The wireless communications device may wake up the second receiver to receive, from the gNB, a wake-up signal during a configured WUS time window and determine whether a wake- up];
 	Zhang fail to show determine a conflict in time for the WUS occasion and a measurement resource for the UE having a higher priority than the WUS resources, wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time for the UE;
 	In an analogous He to show determine a conflict in time for the WUS occasion and a radio resource measurement (RRM) resource for the UE having a higher priority than the WUS resources [par 0127, 0138, 0364, The UE is reachable via RAN-initiated paging and 5GC-initiated paging. RAN and 5GC paging occasions overlap and same paging mechanism is used. The UE monitors one paging occasion per DRX cycle for reception of a paging message. Before each DRX cycle, a UE attempts to detect a WUS. If there iS NO paging indication in the paging occasion, a serving base station may not transmit a WUS and then the UE does not detect a WUS and can stay in a power efficient mode without monitoring PDCCH for detecting a DCI format for paging. In another example, a UE can apply the following rules for NR inter-frequency and inter-RAT frequency measurement that are indicated in system information and for which the UE has priority provided as defined in LTE. For a NR inter-frequency or inter-RAT frequency measurement with a reselection priority higher than the reselection priority of the current NR frequency, the UE can perform measurements of higher priority NR inter-frequency or inter-RAT frequency]; wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time RRM resource for the UE [par 0422, if the UE is configured a CSI-RS resource and an associated CSI-RS transmission is outside the C- DRX active time but overlaps with a configured WUS/DTX period, CSI-RS measurement may be performed if a normal RRM measurement mode is configured to the UE. Otherwise, if a reduced RRM measurement mode is configured to the UE, the UE may not perform a CSI-RS measurement when the UE detects a DTX for the WUS and/or the CSI-RS resource is located outside the BWP of the configured WUS/DTX], 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and He because this provides mechanisms for enabling reduced power consumption at a user equipment in wireless communication systems
 	Zhang and He fail to show skipping monitoring for the WUS during the WUS occasion that overlaps in time with the resource for the UE based at least in part on the conflict in time between the WUS occasion and the resource for the UE
 	In an analogous art Wu  show skipping monitoring for the WUS during the WUS occasion that overlaps in time with the resource for the UE based at least in part on the conflict in time between the WUS occasion and the resource for the UE [par 0015, 0146, When the attempt to receive the WUS is dropped, reception of the paging message may be monitored during a PO corresponding to the WUSO regardless of whether the WUS is transmitted in the WUSO. When the WUS collides with another signal or channel or partially or entirely overlap the signal or channel on time resources, puncturing or dropping may be applied depending on the degree of the collision. For example, when there is a minor collision with another CSS, it may be set to apply puncturing. When there is a certain level or higher of a collision, it may be set to drop the WUS and to assume that an NPDCCH can be transmitted without transmitting a WUS. On the other hand, puncturing may be applied to wireless devices that are located in a specific coverage-extended area and repeat reception.  Dropping may be, from the perspective of the base station, for preventing the transmission of a meaningless WUS if the size of a WUS to be punctured is excessively large. Further, dropping may be, from the perspective of the wireless device, for preventing deterioration in performance due to a short WUS. Here, a criterion for determining one of puncturing and dropping may be set to the number of absolute time-domain units (e.g., symbols or subframes) in which the collision of a WUS occurs]. 
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Zhang, He, and Hwang because this would extend or enhance cell coverage, a downlink channel or an uplink channel can be repeatedly transmitted on a plurality of subframes.


29. Zhang, He, and Hwang disclose the apparatus of claim 28, wherein the memory and the at least one processor are further configured to: start a DRX on-duration associated with the WUS without monitoring for the WUS based at least in part on determining the conflict in time [Zhang, par 0010, The wireless communications device may wake up the second receiver of the wireless communications device to receive, from the gNB, a wake-up signal during a configured WUS time window. The wireless communications device may determine whether the received wake-up signal indicates a wake-up ora non-wake-up condition. If the received wake-up signal indicates a wake-up condition, then the wireless communications device may wake up the first receiver of the wireless communications device before an on duration of the DRX cycle to synchronize timing with the gNB, detect a new radio physical downlink control channel (NR-PDCCH) during the on duration of the DRX cycle}

30. Zhang, He, and Hwang create the apparatus of claim 28, wherein the conflict in time comprises at least a part of the WUS resources for the UE overlapping in time with the active time for the UE [Zhang par 0067, Yet another issue addressed herein is that for a cell with many active UEs, the WUS for each individual UE may consume large amounts of channel resources and increase overhead. In this case, a UE-specific WUS maybe inefficient]

31. Zhang, He, and Hwang defines the apparatus of claim 28, Zhang and Hwang fail to show another resource resources for the UE, and wherein the other resources having the higher priority than the WUS resources include at least one of a radio link monitoring (RLM) resource, or a beam- management resource
 	In an analogous art He show another resource resources for the UE, and wherein the other resources having the higher priority than the WUS resources include at least one of a radio link monitoring (RLM) resource, or a beam- management resource [par 0361, 0364, A UE also consumes material power for RRM measurements. In particular, a VE needs to power up before a DRX ON period to track the channel in preparation for the RRM measurement. NR inter-frequency and inter-RAT frequency measurement that are indicated in system information and for which the UE has priority provided as defined in LTE. For a NR inter-frequency or inter-RAT frequency measurement with a reselection priority higher than the reselection priority of the current NR frequency, the UE can perform measurements of higher priority NR inter-frequency or inter-RAT frequency].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, Hwang, and He because provide signaling and mechanisms for a user equipment to reduce power consumption.

32. Zhang He, and Hwang defines the apparatus of claim 28, wherein the conflict further comprises a gap in time between a start of the WUS occasion and an end of the RRM resource that is smaller than a threshold, and wherein the threshold is based at least in part on a capability of the UE or assistance information of the UE [Zhang, par 0068, a first embodiment, which maybe used in combination with any of the embodiments described herein. A basic WUS time window fora UE maybe defined as the time duration during which a UE may monitor (in the case of an active WUS receiver, the UE turns on its low-power WUS receiver) or detect a WUS. Such a basic WUS time window may be configured using RRC signaling during WUS and/or DRX configuration for the UE. The configured wake-up time for the UE to detect a WUS may be T (i) for a DRX cycle i, and the basic WUS time window length maybe Wb. The UE may wake up and detect a WUS during time [T(i), T(i)+Wb]. The length of the basic WUS time window should at least cover the duration of one WUS (TWUS)]. 


34. Zhang He, and Hwang creates the apparatus of claim 15, wherein the at least one processor is further configured to: start a DRX on-duration associated with the WUS without transmitting the WUS based at least in part on determining the conflict in time [Zhang, par 0010, The wireless communications device may wake up the second receiver of the wireless communications device to receive, from the gNB, a wake-up signal during a configured WUS time window. The wireless communications device may determine whether the received wake-up signal indicates a wake-up ora non-wake-up condition. If the received wake-up signal indicates a wake-up condition, then the wireless communications device may wake up the first receiver of the wireless communications device before an on duration of the DRX cycle to synchronize timing with the gNB, detect a new radio physical downlink control channel (NR-PDCCH) during the on duration of the DRX cycle]


35. Zhang, He, and Hwang creates the apparatus of claim 15, wherein the conflict in time further comprises at least a part of the WUS resources for the UE overlapping in time with an active time for the UE {Zhang par 0067, Yet another issue addressed herein is that for a cell with many active UEs, the WUS for each individual UE may consume large amounts of channel resources and increase overhead. In this case, a UE-specific WUS maybe inefficient].

36. Zhang, He, and Hwang defines the apparatus of claim 15, wherein another resource having the higher priority than the WUS resources include at least one of a radio link monitoring (RLM) resource or a beam-management resource[Zhang, par 0084,  the UE may wake up at the exact timing indicated by the SS/RS information carried in the received WUS to detect and process SS/CSI-RS and/or other DL signals of its serving cell to obtain DL timing/frequency synchronization and perform beam pair link management or beam correspondence (step 809)].


Response to Arguments

Zhang, He, and Wu do not disclose “skipping monitoring for the WUS during the WUS occasion that overlaps in time with the RRM resource for the UE based at least in part on the conflict in time between the WUS occasion and the RRM resource for the UE” as recited in claim 16, as amended.
Thus, the cited references, whether taken alone or in any reasonable combination, fail to disclose or suggest at least “skipping monitoring for the WUS during the WUS occasion that overlaps in time with the RRM resource for the UE based at least in part on the conflict in time between the WUS occasion and the RRM resource for the UE,” as in amended claim 16.

The applicant argument is moot in view of newly rejected claims. Paragraph 0145 of Hwang shows WUS occasion that overlaps in time with the time resource. It is shown where WUSO is refrain or prevented from being used, and therefore the paging occasion is monitored. The analogous art He shows the use of RRM resources . 


Thus, the cited references, whether taken alone or in any reasonable combination, fail to disclose or suggest at least “skipping monitoring for the WUS during the WUS occasion that overlaps in time with the RRM resource for the UE based at least in part on the conflict in time between the WUS occasion and the RRM resource for the UE,” as in amended claim 16.


The applicant argument is moot in view of newly rejected claims. Paragraph 0145 of Hwang shows WUS occasion that overlaps in time with the time resource. It is shown where WUSO is refrain or prevented from being used, and therefore the paging occasion is monitored. The analogous art He shows the use of RRM resources . 


Zhang, as cited, wakes up “if the received wake-up signal indicates a wake-up condition,” which is in contrast to claim 18 in which the UE skips monitoring for the WUS and “start[s] a DRX on-duration associated with the WUS without monitoring for the WUS in response to determining the conflict in time.” Zhang relies on the actual reception of the WUS as a wake-up condition, whereas in claim 18, the UE skips monitoring for the WUS and starts a DRX on- duration based on the conflict in time between the between the WUS occasion and the RRM resource for the UE.

The applicant argument is moot in view of newly rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468